Title: Thomas Jefferson to Chapman Johnson, [18] August 1817
From: Jefferson, Thomas
To: Johnson, Chapman


          
            Dear Sir
            Poplar forest
Aug. 17. 18 17.
          
          I now inclose you mr Divers’s answer I given without form or the ceremony of an oath. his health, and hurry to depart for the springs rendered it necessary to dispense with useless formalities. I furnished the defs with a copy of the bill some months ago, but I know nothing of the progress of their answers. as soon as they shall be given in, I will pray you to send me office copies as guides in examining witnesses. the same copies shall be returned to you for the use of counsel. I wish all unnecessary delay avoided, as the locks will soon be impassable and I can permit no fundamental repairs till my right is cleared. the passage of produce will of course be stopped to the great prejudice of the upper land holders on the river.   I salute you with great esteem & respect
          Th: Jefferson
        